Citation Nr: 1111307	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk






INTRODUCTION

The Veteran served on active duty from April 1961 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  Here, the Veteran contends that he has a psychiatric disorder due to his service.  Specifically, he asserts that his condition was caused by being sleep deprived while serving on the USS Yellowstone and from witnessing a fellow seaman commit suicide.  See Veteran's statement from October 2007.

A review of the Veteran's service records shows no evidence of a psychiatric disorder upon entrance.  The first notation of a psychiatric disorder is found in a September 1961 report, which diagnosed the Veteran with an inadequate personality.  See Report of Board of Medical Survey from September 1961.  The report opined that the Veteran's diagnosis was caused by an "inherent preexisting personality disorder."  Furthermore, the report noted that the personality disorder was not "the result of an incident of service or which was aggravated thereby."  The report recommended that the Veteran be discharged because his personality disorder made him unsuitable for service.  Consequently, the Veteran was discharged from service in September 1961.

Post-service records show that the Veteran has had four psychological examinations since being discharged.  In February 1973, the Veteran was administered a psychological examination by the VA.  The examiner diagnosed the Veteran with passive aggressive personality disorder.  See VA examination from February 1973.

In August 1986, the Veteran was given a psychological examination by a private physician in connection with his application for social security disability benefits.  The examiner opined that the Veteran "may have some tendency to decompensate into a schizophrenic psychosis."  See S.D., Ph.D. examination report from August 1986.  Furthermore, it was noted that the Veteran is to the point "where he is need of intensive psychotherapeutic treatment to restore him to a minimal level of functioning."

The VA referred the Veteran to W.M., M.D. for a psychological examination in November 2006.  Dr. M.D. diagnosed the Veteran with schizophrenia, undifferentiated.  See W.M., M.D. examination report from November 2006.  Specifically, Dr. M.D. noted that the Veteran is unable to build social relationships and he has difficulty understanding complex commands because of his disorganized thoughts. 

An examination to determine if the Veteran suffers from PTSD was conducted by a private physician in June 2007.  J.C., Ph.D. opined that the Veteran suffers from PTSD and from a major depressive disorder.  See J.C., Ph.D. examination from June 2007.

All four of these opinions note that the Veteran suffers from a psychiatric disorder.  However, they all fail to discuss the etiology of the Veteran's diagnosed disorders, and none of them include a discussion of whether any of the disorders preexisted his service and were aggravated therein.

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, immunities or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996);  see also Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted herein, the Veteran's service entrance report shows no indication of a psychiatric disorder.  Thus, in order to rebut the presumption of soundness, the question at issue is whether there is clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service and was aggravated thereby.  The Court has referred to the clear and unmistakable evidence standard as an "onerous one."  See Laposky v. Brown, 4 Vet. App. 331 (1994).

First, the Board will consider whether the evidence shows that the psychiatric disorder clearly and unmistakably preexisted service.  As noted above, a September 1961 Board Medical Report opined that the Veteran's personality disorder preexisted his service.  This report is based on the examination and the Veteran's self-report of a "history of neuropathic traits since childhood, exceedingly superficial relationship with parent figures; inability to cope with the routine schooling program."  

While this evidence appears to indicate that the Veteran has a personality disorder that preexisted his active duty, the Board is concerned about the subsequent post-service medical records which reflect diagnoses for multiple psychiatric disabilities.  Accordingly, the Board finds that a remand of the Veteran's claim is necessary to accord him an appropriate VA examination.  The purpose of the examination is to determine the nature, extent, and etiology of the Veteran's psychiatric disorder(s).  Specifically, a determination must be made as to whether the Veteran's current psychiatric disorder(s) are related to service.  In addressing this question, the examiner should opine as to whether any currently diagnosed psychiatric disability preexisted the Veteran's service and, if so, was aggravated beyond its natural progression therein.  [As noted above, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996);  See also Wisch v. Brown, 8 Vet. App. 139 (1995).]

Accordingly, the case is REMANDED for the following action: 

1.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his current psychiatric disorder, to include PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.

All pertinent psychiatric disorder pathology should be noted in the examination report.  The examiner should answer the following questions with a full rationale provided for each answer.

(a)  For any psychiatric disorder diagnosed on examination, did such disability preexist the Veteran's enlistment into active duty?  In answering this question, the examiner should address the September 1961 Medical Board Report.  

(b)  For any currently diagnosed psychiatric disorder found to have preexisted the Veteran's active duty, was such disability aggravated (permanently worsened beyond its natural progression) during such service?  [The term "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.]  

(c)  If a currently diagnosed psychiatric disorder was found not to have preexisted the Veteran's active duty, is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it 

Complete rationale for all opinions expressed should be provided. 

2.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

No action is required of the Veteran until he is notified by the RO, however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


